UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7282


MAURICIO E. WEBER,

                Plaintiff - Appellant,

          v.

G. ROSS ANDERSON, JR., sued in official capacities; J.
CORDELL MADDOX, JR., Chief Administrative Judge; SOLICITOR
CHRISSY T. ADAMS; ASSISTANT SOLICITOR KRISTIN W. REEVES;
ASSISTANT SOLICITOR JENN BYFORD; CHRISTOPHER SCALZO, Public
Defender 10th Judicial Circuit,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:12-cv-01231-TMC)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mauricio E. Weber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mauricio E. Weber appeals the district court’s order

accepting      the   recommendation       of    the   magistrate       judge    and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).         We have reviewed the record and find

that   this    appeal   is   frivolous.        Accordingly,     we    dismiss    the

appeal for the reasons stated by the district court.                     Weber v.

Anderson,     No.    8:12-cv-01231-TMC      (D.S.C.    July    6,     2012).     We

dispense      with   oral    argument     because     the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                        2